Title: To George Washington from William Livingston, 12 January 1778
From: Livingston, William
To: Washington, George



Sir
Morris Town [N.J.] 12th January 1778.

I am the more chagrined at the want of provisions, to which I am informed your Army is reduced, as I believe it is partly owing to the boundless Avarice of some of our Farmers, who would rather see us ingulphed in eternal Bondage, than sell their produce at a reasonable price. This however is now remedied by our late act for regulating the price of provisions, which wants nothing but vigorous Commissaries to carry it into Execution.
I observe, that when we are exposed to the greatest Extremities, by the neglect of those, whose proper business it is to provide for the troops, the civil Magistrate is pressed by the Congress and the War-Office to cure the mischief: and then Necessity is urged as an argument for adopting illegal measures, to extricate us out of the Calamities, in which we are involved by the mismanagement of others. But Gentlemen do not consider what an unreasonable burden they impose on the civil department, when, in republican States, founded in Liberty, and in which the People, being just emerged from tyranny, are extremely jealous of the least violation of their Rights, they make those kinds of requisitions. Necessity, say these Gentlemen, hath no Law—but that can hardly be predicated of a necessity, which there was no necessity for introducing; and which did every particular Department faithfully discharge its Duty, would never be introduced.
I am informed, Sir, that there are great Quantities of Grain in the county of Monmouth, in places much exposed to the Enemy, and which the Owners will the readier part with on that account. The purchasing this would be doubly advantageous, by supplying ourselves, and keeping it from the Enemy. From Shrewsbury Middletown point & Amboy, I believe, New York receives considerable Supplies; and it is not in our power to secure by our Militia, those places from that infamous traffic. I have the honour to be, with great respect, Your Excellency’s most Obedient Servant

Wil: Livingston

